Motions [No. 135] granted to the extent of dismissing the appeals from the orders of June 10, 1957 and June 5, 1958. Plaintiff-appellant, however, is not without remedy in the circumstances. In his briefs and on reargument he may always ask for the right to replead. In such argument, of course, prior determinations at Special Term, while the law of the case at nisi prius, are not binding in the appellate court. (Walker v. Gerli, 257 App. Div. 249.) Concur — Rabin, J. P., M. M. Frank, Valente, McNally and Stevens, JJ.